internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc it a 5--plr-119272-99 date date legend taxpayers plr-119272-99 d e company f g state_agency state statute date date h date court date date i dear this is in reply to your letter of date and additional submissions dated date date and date on behalf of the above-referenced taxpayers seeking a ruling on the reinvestment of proceeds under sec_1033 of the internal_revenue_code plr-119272-99 it is represented that each taxpayer has for some time held as an investment a noncontrolling interest ranging from a minimum of d to a maximum of e in the stock of company a privately owned state regulated utility company provided f for end use by customers in g the agency is a special district of state established and organized pursuant to state statute as a public agency the agency has the power and authority to initiate eminent_domain proceedings on date the agency submitted to the shareholders of company an offer to purchase all the issued and outstanding shares of capital stock of company for the purpose of among other things providing delivering and selling f within the agency’s jurisdiction on date the agency adopted h which authorized the acquisition of the stock of company by exercise of the power of eminent_domain on date the agency filed its eminent_domain complaint in court judgment was entered on date and a final order was recorded on date the condemnation proceeds of dollar_figurei were paid_by the agency on date and distributed to the taxpayers copies of h and the final order were submitted which clearly indicate that the sale was under threat of condemnation taxpayers propose to reinvest the entire proceeds from the involuntary_conversion in public_utility common stocks public_utility preferred stocks and or public_utility mutual funds a ruling is requested that we rule that the proposed replacement_property will constitute property similar_or_related_in_service_or_use to the company stock involuntarily converted and that gain from the involuntary_conversion is eligible for nonrecognition under sec_1033 if the proceeds are reinvested in the proposed replacement_property sec_1033 provides that at the election of the taxpayer gain realized upon the involuntary_conversion of property as a result of requisition or condemnation or threat or imminence thereof will be recognized only to the extent that the amount_realized upon the conversion is not reinvested in property similar_or_related_in_service_or_use to the converted property generally replacement_property does not qualify as similar_or_related_in_service_or_use unless its physical characteristics and end uses are similar to those of the converted property when an investor owns property that is involuntarily converted however the inquiry shifts primarily to the similarity in the relationship of the services or uses which the converted and replacement properties have to the owner-investor see revrul_64_237 1964_2_cb_319 revrul_64_237 discusses several factors to consider in determining whether the replacement_property is similar to the converted property of the owner-investor including the nature of the business risks connected with the properties and the extent and type of management activities the property requires of the owner thus when an investor's property is involuntarily converted the investor is entitled to consider the manner in which the converted property was held in determining whether the proposed replacement_property will be similar_or_related_in_service_or_use plr-119272-99 the service generally does not distinguish among various types of equity securities for purposes of sec_1033 revrul_66_355 1966_2_cb_302 holds that a taxpayer can replace common_stock that was involuntarily converted with common_stock preferred_stock or mutual_fund shares and treat the replacement_property as similar_or_related_in_service_or_use within the meaning of sec_1033 the risks to and management activities required of taxpayers with respect to company stock are comparable to the risks of investing in other publicly traded utility capital stocks such as publicly traded utility common_stock preferred_stock and mutual funds accordingly where noncontrolling interests in company stock are involuntarily converted into money within the meaning of sec_1033 we rule that reinvestment of the proceeds in public_utility common_stock preferred_stock or mutual funds constitutes property similar_or_related_in_service_or_use within the meaning of sec_1033 an investment in debt instruments however would not be similar_or_related_in_service_or_use to converted capital stock for purposes of sec_1033 since taxpayers’ relationship to the replacement_property and the business risks connected with such properties would be different except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel income_tax and accounting by douglas a fahey acting chief branch
